Citation Nr: 1022216	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$33,197, to include whether the overpayment was properly 
created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 
1964, from December 1990 to May 1991, and from May 1996 to 
May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January administrative decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2006, the Veteran testified before a Veterans Law 
Judge seated at the RO.  A transcript of that hearing has 
been associated with the claims folder.  In February 2007, 
this appeal was remanded to the RO for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Upon return of the Veteran's appeal to the Board, the 
Veterans Law Judge who chaired the February 2006 hearing was 
no longer with the Board.  The Veteran was offered the 
opportunity for another hearing before a current Veterans Law 
Judge, but in a May 2010 written statement, he declined such 
a hearing.  


FINDINGS OF FACT

1.  The Veteran began receiving nonservice-connected pension 
benefits effective February 1, 2001.  The Veteran's 
entitlement rate was computed as a Veteran with a spouse and 
no other dependents.  

2.  The Veteran began receiving special monthly pension based 
on the need for aid and attendance effective February 1, 
2001.  The Veteran's entitlement rate was computed as a 
Veteran with a spouse and no other dependents.  

3.  In February 2004, VA learned the Veteran had been 
receiving benefits from the Social Security Administration 
since June 2001.  

4.  At no time between his notice of receipt of Social 
Security Administration benefits in April 2002 and February 
2004 did the Veteran report the award of such benefits to VA.  
This lack of reporting of such income produced an overpayment 
of benefits in the amount of $33,197.  

5.  The overpayment was created by the Veteran's failure to 
promptly and correctly report the receipt of Social Security 
Administration income, despite having been advised to fully 
disclose all sources of countable income to VA and that an 
overpayment would likely result from failure to report such 
income.  


CONCLUSIONS OF LAW

1. The overpayment of nonservice-connected pension benefits 
in the original amount of $33,197 was validly created.  38 
U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.23, 3.271, 3.272, 3.277(a), 3.660 (2009).  

2.  Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $33,197 is 
statutorily precluded.  38 U.S.C.A. § 5302(a) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks waiver of an overpayment of nonservice-
connected pension benefits.  Specifically, effective February 
1, 2001, the Veteran received a nonservice-connected pension, 
an award which was subsequently upgraded to special monthly 
pension based on the need for aid and attendance.  In 
calculating the amount that the Veteran was eligible to 
receive, the RO relied upon income verification forms from 
the Veteran which did not indicate receipt of other income, 
with the exception of military retirement pay.  As such, the 
RO did not count the benefits the Veteran was receiving from 
the Social Security Administration until learning of such 
income in February 2004.  

In May 2004, the RO sent the Veteran a letter telling him 
that it planned to reduce his pension benefits because he had 
been receiving Social Security Administration benefits that 
had not been previously reported.  The RO determined that an 
overpayment had occurred in the amount of $33,197.  The 
Veteran was subsequently notified of the amount of the 
overpayment, and he requested a waiver.  

In his hearing testimony and written contentions, the Veteran 
stated that he was unaware that he could not receive both VA 
pension and Social Security benefits simultaneously, and he 
did not realize that he had done anything wrong until the VA 
had contacted him regarding the overpayment.  

The Committee on Waivers of Indebtedness considered the 
Veteran's waiver request in January 2005, and concluded that 
while there was no finding of "bad faith" on the part of 
the appellant, he was nevertheless at fault in creation of 
the debt due to his failure to inform VA of his receipt of 
Social Security benefits.  The Committee also determined that 
the Veteran had failed to submit evidence to support his 
request for waiver; as such, the Committee denied the request 
for waiver.  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

Nevertheless, the Board notes that the RO informed the 
appellant of the relevant statutes and regulations in its 
June 2005 statement of the case.  He has provided written 
statements in support of his claim, and his representative 
submitted written correspondence on his behalf.  The Board 
finds that he has been adequately notified of the relevant 
statutes and regulations and has been given the opportunity 
to submit any additional evidence he might have to support 
his waiver request.  Accordingly, the Board will address the 
merits of his appeal.  

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the appellant and, if he is married, the 
appellant's spouse.  38 U.S.C.A. § 1521(c) (West 2002); 
38 C.F.R. § 3.23(b) (2009).  Under certain circumstances, 
some monetary amounts, including welfare; maintenance; VA 
pension benefits; reimbursements for casualty loss; profit 
from the sale of property; joint accounts; unreimbursed 
medical expenses (for an appellant and his/her spouse and 
children); expenses of last illnesses, burials, and just 
debts; educational expenses; child's income; Domestic 
Volunteer Service Act Programs; distributions of funds under 
38 U.S.C. § 1718; hardship exclusion of child's available 
income; survivor benefit annuity; Agent Orange settlement 
payments; restitution to individuals of Japanese ancestry; 
cash surrender value of life insurance; income received by 
American Indian beneficiaries from trust or restricted lands; 
Radiation Exposure Compensation Act; Alaska Native Claims 
Settlement Act; monetary allowance under 38 U.S.C. Chapter 18 
for certain individual who are children of Vietnam service 
members; Victims of Crime Act; and Medicare Prescription Drug 
Discount Card and Transitional Assistance Program, will be 
excluded from countable income for the purpose of determining 
entitlement to improved pension.  38 C.F.R. § 3.272 (2009).  
None of these exclusions to the countable income of the 
appellant applies in the current appeal.

At the time the Veteran applied for and was subsequently 
granted nonservice-connected pension benefits, he was not in 
receipt of any Social Security Administration benefits, and 
he properly denied receipt of such benefits on his claims 
form.  In notification and award letters sent to the Veteran 
in July 2001 and January 2002, the RO clearly informed him of 
the need to report all of his income, to include Social 
Security benefits, which he was receiving or may receive in 
the future.  See also 38 C.F.R. § 3.277(a) (2009) (which 
states that, as a condition of granting or continuing 
pension, VA may require from any person who is an applicant 
for or a recipient of pension such information, proofs, and 
evidence as is necessary to determine the annual income and 
the value of the corpus of the estate of such person, and of 
any spouse or child for whom the person is receiving or is to 
receive increased pension).  

The Veteran was notified by the Social Security 
Administration in approximately April 2002 that he had been 
awarded Social Security benefits effective June 2001; 
however, he failed to notify VA of this fact, despite the 
prior letters stating he was required to do so.  
Additionally, he completed and signed a February 2003 income 
statement to VA in which he denied receipt of any Social 
Security benefits.  The Veteran's failure to report his 
Social Security income was in direct contravention to the 
requirements of 38 C.F.R. § 3.660(a) (2009), which states 
that a claimant who is receiving pension must notify VA of 
any material change or expected change in his or her income 
or other circumstances which would affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that he or she will begin to receive 
additional income or when his or her marital or dependency 
status changes.  In the present case, this includes the 
reporting of Social Security Administration income that the 
Veteran was receiving effective June 2001.

The appellant has argued that upon receipt of notice that he 
had been granted Social Security benefits, he contacted his 
representative, who then called the RO.  Allegedly, the 
Veteran was told that he was eligible to receive both Social 
Security and VA nonservice-connected pension benefits.  
Assuming arguendo that such events occurred, the Court has 
nevertheless held that since because of government benefits 
must be authorized by statute, inaccurate advice does not 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits").  
Additionally, this does not explain why the Veteran wrote 
"0" under Social Security benefits income on his 2003 
income statement to VA, when he had already been informed by 
the Social Security Administration that he was granted such 
benefits, and in fact had been receiving them for nearly a 
year.  Because the Veteran is the party who completed the 
income statement on which continuation of his award was 
based, he cannot assert that he had no knowledge of or was 
blameless in the reporting of the erroneous income 
information.  

No further information or evidence has been received 
regarding the validity of the overpayment.  Thus, based on 
these facts, the Board finds that a preponderance of the 
evidence supports the conclusion that the overpayment of 
nonservice-connected pension benefits in the original amount 
of $33,197 was validly created as a result of the Veteran's 
failure to report his Social Security Administration benefits 
income effective June 2001.  Moreover, VA bears no 
responsibility for the creation of the overpayment as VA was 
unaware of this award until February 2004, when VA contacted 
the Social Security Administration and learned the Veteran 
was in receipt  of benefits.

Having found that the debt was validly created, the Board 
must address whether a waiver of recovery of an overpayment 
may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 
2002), a claimant may seek a waiver of recovery of an 
overpayment of VA benefits.  The Secretary of VA is 
authorized to grant a waiver of recovery of indebtedness when 
collection of the debt would be against "equity and good 
conscience." 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a) (2009).  Under the criteria set out in 38 
U.S.C.A. § 5302(c) (West 2002), the law precludes a waiver of 
recovery of an overpayment or the collection of any 
indebtedness where (1) fraud, (2) misrepresentation, or (3) 
bad faith is found to exist.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.962(b) (2009).  Consequently, before the 
Board may determine whether equity and good conscience 
affords the Veteran a waiver, the Board must first determine 
whether there was an indication of fraud, misrepresentation, 
or bad faith on his part in connection with the claim.  

The Board recognizes that the Committee on Waiver of 
Indebtedness has considered within its January 2005 decision 
whether fraud, misrepresentation, or bad faith on the part of 
the Veteran caused the creation of the overpayment, and found 
none of these factors present.  The Board nevertheless finds 
that the facts in this case do reveal the presence of bad 
faith on the Veteran's part in the creation of the 
overpayment in question.  

The Board finds that the Veteran's actions in failing to 
accurately report that he was receiving Social Security 
Administration benefits, i.e., income, when he had clearly 
been informed of the need to do so, constitutes bad faith.  
The Board also finds that the Veteran was clearly advised 
that the failure to report additional income such as Social 
Security benefits would possibly result in an overpayment.  
This omission suggests intent to seek an unfair advantage 
(because the Veteran was aware of the need to report this 
information) and was undertaken with knowledge of the 
possible consequences, to include pension benefits being paid 
to the Veteran to which he was not entitled.  

Therefore, the Board finds that the Veteran's actions in not 
reporting that he was awarded Social Security Administration 
income constituted bad faith and preclude further 
consideration of his request for waiver of an overpayment.  
See 38 U.S.C.A. § 5302(c) (West 2002) ("The recovery of any 
payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person . . 
. .").  Consequently, the Veteran's request for waiver of 
recovery of an overpayment calculated as $33,197 must be 
denied.


ORDER

The Veteran's request for waiver of overpayment of 
nonservice-connected pension benefits in the amount of 
$33,197 is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


